Judgment, Supreme Court, New York County (Jeffrey Atlas, J., at suppression hearing; Stephen G. Crane, J., at trial), rendered May 19, 1992, convicting defendant, after a jury trial, of criminal possession of a controlled substance in the third degree, and sentencing him, as a second felony offender, to a term of AVz to 9 years, unanimously affirmed.
The hearing court’s findings of fact crediting the testimony of the arresting officer that he observed defendant, who was standing approximately 40 to 50 feet away from him, make a sale of four red-topped vials of crack cocaine, will not be disturbed by this Court (see, Matter of James R, 194 AD2d 467, lv denied 82 NY2d 659). Probable cause for defendant’s arrest was provided by the officer’s observations.
Viewing the evidence in the light most favorable to the People and giving them the benefit of every reasonable inference (People v Malizia, 62 NY2d 755, cert denied 469 US 932), we find that defendant’s guilt of criminal possession of a controlled substance in the third degree was proven beyond a reasonable doubt by legally sufficient evidence, and upon an independent review of the facts, that the verdict was not against the weight of the evidence (People v Bleakley, 69 NY2d 490). The issues raised by defendant concerning the credibility of the arresting officer were properly placed before the jury, and we find no reason to disturb its determination. Concur—Murphy, P. J., Sullivan, Rubin, Kupferman and Ross, JJ.